 



Exhibit 10.1
Forms of Award Agreements
under the
Michaels Stores, Inc. 2005 Incentive Compensation Plan
Amended April 21, 2006

 



--------------------------------------------------------------------------------



 



Employee Stock Option Agreement: Performance Vested Award

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
STOCK OPTION AGREEMENT

             
 
  Participant:        
 
           
 
  No. of Shares:        
 
           
 
  Option Price:        
 
           
 
  Date of Grant:        
 
           
 
  Expiration Date:        
 
           

     Under the terms and conditions of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Michaels Stores, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) an option (the “Option”) to purchase the number of shares of the
Company’s Common Stock set forth above at the price per share set forth above
(the “Option Price”). Terms not defined in this Agreement have the meanings set
forth in the Plan.
     The Option will be for a term commencing on the Date of Grant set forth
above and ending at 5:00 p.m. Dallas, Texas time on the Expiration Date set
forth above. During the term of the Option, the Option will become exercisable
in accordance with the immediately following paragraph; provided, that in no
event will the Participant be entitled to acquire a fraction of a share of
Common Stock pursuant to the Option.
     [Insert Management Objectives to be achieved and time period in which
Management Objectives are to be achieved in order for the Option (or a portion
of the Option) to become vested.]
     Notwithstanding the vesting provisions and Expiration Date set forth above,
[(a) ]in the event the Participant’s employment with the Company or any
Subsidiary is terminated by long-term disability (as determined by the Committee
in good faith) or death, the portion of the Option which is unexpired at the
time of such termination of employment will automatically become 100% vested and
exercisable and will expire at 5:00 p.m. Dallas, Texas time (i) one day prior to
the fifth anniversary of such long-term disability or (ii) one day prior to the
third anniversary of the Participant’s death[; and (b) subject to the
noncompetition provisions set forth below, in the event of the Participant’s
Retirement (as hereinafter defined), [insert effect of Retirement]. For purposes
of this Agreement, the term “Retirement” means the Participant’s termination of
employment with the Company or any Subsidiary at a time when both (A) the
Participant has attained at least age 55 and (B) the sum of the Participant’s
full years of employment with the Company and its Subsidiaries and the
Participant’s age in whole years equals 65 or more].
     In the event the Participant’s employment with the Company or any
Subsidiary is terminated for any reason other than [Retirement or ]such
long-term disability or death, no further vesting of the Option will occur after
the date of such termination and the Option will expire at 5:00 p.m. Dallas,
Texas time on the 30th calendar day after such termination.
     Notwithstanding any other provision herein, this Option shall become 100%
vested and fully exercisable immediately prior to a Change in Control.
     Payment of the Option Price of any shares purchased under the Option will
be made pursuant to any of the provisions of, and in accordance with, Section
6(c) of the Plan (or any successor provision).
     The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution, pursuant to a
qualified domestic relations order or, with the consent of the Committee, by
gifts to family members of the Participant, including to trusts in which family

 



--------------------------------------------------------------------------------



 



members of the Participant own more than 50% of the beneficial interests, to
foundations in which family members of the Participant or the Participant
control the management of assets, to other entities in which more than 50% of
the voting interests are owned by family members of the Participant or the
Participant and to charitable organizations described in Section 170(c) of the
Code.
     [The Participant acknowledges that he or she is employed by the Company or
a Subsidiary in a capacity that will necessarily allow the Participant access to
confidential information regarding the business of the Company and its
Subsidiaries. The Participant understands that if he or she becomes engaged in
the business of a competitor of the Company or any of its Subsidiaries, it will
be inevitable that the Participant will use or disclose such confidential
information to or for the benefit of such competitor. Therefore, the Participant
agrees that for a period of two years following the date of the Participant’s
Retirement, the Participant will not directly or indirectly participate, in any
capacity, in the ownership, management, operation or control of, or have any
financial interest in, any business which is in competition with any business
conducted by the Company or any Subsidiary in the United States or Canada. In
the event that the Participant violates any of the noncompetition provisions set
forth above, (i) the Participant will promptly notify the Senior Vice President
– Human Resources of the Company of such violation; (ii) the unexpired portion
of the Option will expire immediately upon the occurrence of such violation; and
(iii) in the event that the Participant has exercised or purported to exercise
all or any part of the Option on or following the first date of such violation,
the Participant will pay to the Company, immediately upon demand, an amount
equal to the before-tax gain realized by the Participant upon such exercise(s)
or purported exercise(s).]
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

              ACCEPTED:   MICHAELS STORES, INC.    
 
           
 
  By:        
 
           
Signature of Participant
  Title:   Vice President – Treasurer and Investor Relations    

2



--------------------------------------------------------------------------------



 



Employee Stock Option Agreement: Time Vested Award

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
STOCK OPTION AGREEMENT

             
 
  Participant:        
 
           
 
  No. of Shares:        
 
           
 
  Option Price:        
 
           
 
  Date of Grant:        
 
           
 
  Expiration Date:        
 
           

     Under the terms and conditions of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Michaels Stores, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) an option (the “Option”) to purchase the number of shares of the
Company’s Common Stock set forth above at the price per share set forth above
(the “Option Price”). Terms not defined in this Agreement have the meanings set
forth in the Plan.
     The Option will be for a term commencing on the Date of Grant set forth
above and ending at 5:00 p.m. Dallas, Texas time on the Expiration Date set
forth above. During the term of the Option, the Option will become exercisable
in accordance with the following schedule (the “Vesting Schedule”):

      Portion of Option Exercisable   On and After
33 1/3%
  First Anniversary of Date of Grant
66 2/3%
  Second Anniversary of Date of Grant
100%
  Third Anniversary of Date of Grant

     In no event, however, will the Participant be entitled to acquire a
fraction of a share of Common Stock pursuant to the Option.
     Notwithstanding the Vesting Schedule and Expiration Date set forth above,
(a) in the event the Participant’s employment with the Company or any Subsidiary
is terminated by long-term disability (as determined by the Committee in good
faith) or death, the portion of the Option which is unexpired at the time of
such termination of employment will automatically become 100% vested and
exercisable and will expire at 5:00 p.m. Dallas, Texas time (i) one day prior to
the fifth anniversary of such long-term disability or (ii) one day prior to the
third anniversary of the Participant’s death; and (b) subject to the
noncompetition provisions set forth below, in the event of the Participant’s
Retirement (as hereinafter defined), the portion of the Option which is
unexpired at the time of Retirement will continue to vest and become exercisable
following Retirement in accordance with the Vesting Schedule and will expire at
5:00 p.m. Dallas, Texas time on the Expiration Date set forth above. For
purposes of this Agreement, the term “Retirement” means the Participant’s
termination of employment with the Company or any Subsidiary at a time when both
(A) the Participant has attained at least age 55 and (B) the sum of the
Participant’s full years of employment with the Company and its Subsidiaries and
the Participant’s age in whole years equals 65 or more.
     In the event the Participant’s employment with the Company or any
Subsidiary is terminated for any reason other than Retirement or such long-term
disability or death, no further vesting of the Option will occur after the date
of such termination and the Option will expire at 5:00 p.m. Dallas, Texas time
on the 30th calendar day after such termination.
     Notwithstanding any other provision herein, this Option shall become 100%
vested and fully exercisable immediately prior to a Change in Control.

 



--------------------------------------------------------------------------------



 



     Payment of the Option Price of any shares purchased under the Option will
be made pursuant to any of the provisions of, and in accordance with, Section
6(c) of the Plan (or any successor provision).
     The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution, pursuant to a
qualified domestic relations order or, with the consent of the Committee, by
gifts to family members of the Participant, including to trusts in which family
members of the Participant own more than 50% of the beneficial interests, to
foundations in which family members of the Participant or the Participant
control the management of assets, to other entities in which more than 50% of
the voting interests are owned by family members of the Participant or the
Participant and to charitable organizations described in Section 170(c) of the
Code.
     The Participant acknowledges that he or she is employed by the Company or a
Subsidiary in a capacity that will necessarily allow the Participant access to
confidential information regarding the business of the Company and its
Subsidiaries. The Participant understands that if he or she becomes engaged in
the business of a competitor of the Company or any of its Subsidiaries, it will
be inevitable that the Participant will use or disclose such confidential
information to or for the benefit of such competitor. Therefore, the Participant
agrees that for a period of two years following the date of the Participant’s
Retirement, the Participant will not directly or indirectly participate, in any
capacity, in the ownership, management, operation or control of, or have any
financial interest in, any business which is in competition with any business
conducted by the Company or any Subsidiary in the United States or Canada. In
the event that the Participant violates any of the noncompetition provisions set
forth above, (i) the Participant will promptly notify the Senior Vice President
– Human Resources of the Company of such violation; (ii) the unexpired portion
of the Option will expire immediately upon the occurrence of such violation; and
(iii) in the event that the Participant has exercised or purported to exercise
all or any part of the Option on or following the first date of such violation,
the Participant will pay to the Company, immediately upon demand, an amount
equal to the before-tax gain realized by the Participant upon such exercise(s)
or purported exercise(s).
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

              ACCEPTED:   MICHAELS STORES, INC.    
 
           
 
  By:        
 
           
Signature of Participant
  Title:   Vice President – Treasurer and Investor Relations    

2



--------------------------------------------------------------------------------



 



Director Stock Option Agreement

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
STOCK OPTION AGREEMENT

             
 
  Participant:        
 
           
 
  No. of Shares:        
 
           
 
  Option Price:        
 
           
 
  Date of Grant:        
 
           
 
  Expiration Date:        
 
           

     Under the terms and conditions of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Michaels Stores, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) an option (the “Option”) to purchase the number of shares of the
Company’s Common Stock set forth above at the price per share set forth above
(the “Option Price”). Terms not defined in this Agreement have the meanings set
forth in the Plan.
     The Option will be for a term commencing on the Date of Grant set forth
above and ending at 5:00 p.m. Dallas, Texas time on the Expiration Date set
forth above. The Option is fully exercisable on and after the Date of Grant.
     Notwithstanding the Expiration Date set forth above, in the event of the
Participant’s death, the Option shall automatically expire at 5:00 p.m. Dallas,
Texas time one day prior to the third anniversary of the Participant’s death.
     Payment of the Option Price of any shares purchased under the Option will
be made pursuant to any of the provisions of, and in accordance with, Paragraph
6(c) of the Plan (or any successor provision).
     The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution, pursuant to a
qualified domestic relations order or, with the consent of the Committee, by
gifts to family members of the Participant, including to trusts in which family
members of the Participant own more than 50% of the beneficial interests, to
foundations in which family members of the Participant or the Participant
control the management of assets, to other entities in which more than 50% of
the voting interests are owned by family members of the Participant or the
Participant and to charitable organizations described in Section 170(c) of the
Code.
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

              ACCEPTED:   MICHAELS STORES, INC.    
 
           
 
  By:        
 
           
Signature of Participant
      Title:    

 



--------------------------------------------------------------------------------



 



Restricted Stock Award Agreement: Performance Vested Award

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
RESTRICTED STOCK AWARD AGREEMENT

                 
 
  Participant:                               No. of Restricted Shares:        
 
               
 
  Date of Grant:                          

     Under the terms and conditions of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Michaels Stores, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) the number of restricted shares of the Company’s Common Stock set
forth above (the “Restricted Shares”). Terms not defined in this Agreement have
the meanings set forth in the Plan.
     The Restricted Shares may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Participant, except to
the Company, until they become vested in accordance with the immediately
following paragraph. Except as hereinafter provided, any purported transfer,
encumbrance or other disposition of the Restricted Shares before they become
vested will be null and void, and the other party to any such purported
transaction will not obtain any rights to or interest in the Restricted Shares.
Notwithstanding the foregoing, the Participant may transfer the Restricted
Shares, prior to the time they become vested, pursuant to a qualified domestic
relations order or, with the consent of the Committee, by gifts to family
members of the Participant, including to trusts in which family members of the
Participant own more than 50% of the beneficial interests, to foundations in
which family members of the Participant or the Participant control the
management of assets, to other entities in which more than 50% of the voting
interests are owned by family members of the Participant or the Participant and
to charitable organizations described in Section 170(c) of the Code; provided,
however, that the Restricted Shares will remain unvested and subject to
forfeiture in the hands of any transferee until they vest pursuant to the terms
of this Agreement in the same manner as if the Restricted Shares continued to be
held by the Participant.
     [Insert Management Objectives to be achieved and time period in which
Management Objectives are to be achieved in order for the Restricted Shares (or
a portion of the Restricted Shares) to become vested.]
     Notwithstanding the vesting provisions set forth above, [(a) ]in the event
the Participant’s employment with the Company or any Subsidiary is terminated by
long-term disability (as determined by the Committee in good faith) or death,
the unvested Restricted Shares at the time of such termination of employment
will automatically become 100% vested[, and (b) subject to the noncompetition
provisions set forth below, in the event of the Participant’s Retirement (as
hereinafter defined), [insert effect of Retirement]. For purposes of this
Agreement, the term “Retirement” means the Participant’s termination of
employment with the Company or any Subsidiary at a time when both (A) the
Participant has attained at least age 55 and (B) the sum of the Participant’s
full years of employment with the Company and its Subsidiaries and the
Participant’s age in whole years equals 65 or more].
     In the event the Participant’s employment with the Company or any
Subsidiary is terminated for any reason other than [Retirement or ]such
long-term disability or death, the unvested Restricted Shares will be forfeited
immediately upon such termination, and the certificates (if any) representing
the unvested Restricted Shares will be canceled.
     Notwithstanding any other provision herein, immediately prior to a Change
in Control the unvested Restricted Shares will become 100% vested and the risk
of forfeiture will terminate.
     Except as otherwise provided herein, the Participant will have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote such shares and receive any dividends

 



--------------------------------------------------------------------------------



 



that may be paid thereon; provided, however, that any additional shares of
Common Stock or other securities that the Participant may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company will be subject to the same
restrictions as the Restricted Shares.
     On the date any Restricted Shares vest, the Company will automatically
withhold a number of vested Restricted Shares sufficient to satisfy the
Participant’s tax obligations with respect to such vested Restricted Shares,
unless the Participant notifies the Company that he or she will use other
arrangements to satisfy such tax obligations, which must be satisfactory to the
Company.
     Any certificates representing the Restricted Shares will be held in custody
by the Company, together with a stock power endorsed in blank by the Participant
with respect thereto, until the Restricted Shares vest in accordance with this
Agreement. In order for this Agreement to be effective, the Participant must
sign and return such stock power as directed by the Company.
     [The Participant acknowledges that he or she is employed by the Company or
a Subsidiary in a capacity that will necessarily allow the Participant access to
confidential information regarding the business of the Company and its
Subsidiaries. The Participant understands that if he or she becomes engaged in
the business of a competitor of the Company or any of its Subsidiaries, it will
be inevitable that the Participant will use or disclose such confidential
information to or for the benefit of such competitor. Therefore, the Participant
agrees that for a period of two years following the date of the Participant’s
Retirement, the Participant will not directly or indirectly participate, in any
capacity, in the ownership, management, operation or control of, or have any
financial interest in, any business which is in competition with any business
conducted by the Company or any Subsidiary in the United States or Canada. In
the event that the Participant violates any of the noncompetition provisions set
forth above, (i) the Participant will promptly notify the Senior Vice President
– Human Resources of the Company of such violation; (ii) the unvested Restricted
Shares will be forfeited immediately upon the occurrence of such violation, and
the certificates (if any) representing the unvested Restricted Shares will be
canceled; and (iii) if any of the Restricted Shares that were unvested on the
first date of such violation were delivered to the Participant or were otherwise
treated as vested after such date, the Participant will pay to the Company,
immediately upon demand, an amount equal to the aggregate Market Value per Share
of the Restricted Shares that were so delivered or otherwise treated as vested,
such aggregate Market Value per Share to be determined as of the first date of
such violation.]
     If any provision hereof is held to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable and the
remaining provisions hereof shall remain in full force in effect and shall not
be affected by such illegal, invalid or unenforceable provision.
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

          ACCEPTED:   MICHAELS STORES, INC.
 
       
 
  By:    
 
       
[Name of Participant]
      Name:
 
      Title:

         
Date:
       
 
       

2



--------------------------------------------------------------------------------



 



STOCK POWER
     FOR VALUE received, the undersigned does hereby sell, assign and transfer
unto Michaels Stores, Inc. (the “Company”) that number of shares of the
Company’s common stock awarded to the undersigned pursuant to the Restricted
Stock Award Agreement with a Grant Date of
                                         (the “Agreement”) that is the subject
of forfeiture under the terms of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”) or that is transferred to the Company in
satisfaction of the tax obligations of the undersigned as provided in the Plan
and the Agreement, and the undersigned does hereby irrevocably constitute and
appoint the Secretary or Treasurer of the Company to transfer said stock on the
books of the Company, with full power of substitution in the premises.

             
Date:
           
 
           
 
      [Name of Participant]    

3



--------------------------------------------------------------------------------



 



Restricted Stock Award Agreement: Time Vested Award

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
RESTRICTED STOCK AWARD AGREEMENT

                 
 
  Participant:                               No. of Restricted Shares:        
 
               
 
  Date of Grant:                          

     Under the terms and conditions of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Michaels Stores, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) the number of restricted shares of the Company’s Common Stock set
forth above (the “Restricted Shares”). Terms not defined in this Agreement have
the meanings set forth in the Plan.
     The Restricted Shares may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Participant, except to
the Company, until they become vested in accordance with the schedule set forth
below (the “Vesting Schedule”). Except as hereinafter provided, any purported
transfer, encumbrance or other disposition of the Restricted Shares before they
become vested will be null and void, and the other party to any such purported
transaction will not obtain any rights to or interest in the Restricted Shares.
Notwithstanding the foregoing, the Participant may transfer the Restricted
Shares, prior to the time they become vested, pursuant to a qualified domestic
relations order or, with the consent of the Committee, by gifts to family
members of the Participant, including to trusts in which family members of the
Participant own more than 50% of the beneficial interests, to foundations in
which family members of the Participant or the Participant control the
management of assets, to other entities in which more than 50% of the voting
interests are owned by family members of the Participant or the Participant and
to charitable organizations described in Section 170(c) of the Code; provided,
however, that the Restricted Shares will remain unvested and subject to
forfeiture in the hands of any transferee until they vest pursuant to the terms
of this Agreement in the same manner as if the Restricted Shares continued to be
held by the Participant.

      No. of Vested Shares   On and After
(1/3)
  First Anniversary of Date of Grant
(1/3)
  Second Anniversary of Date of Grant
(1/3)
  Third Anniversary of Date of Grant

     Notwithstanding the Vesting Schedule set forth above, (a) in the event the
Participant’s employment with the Company or any Subsidiary is terminated by
long-term disability (as determined by the Committee in good faith) or death,
the unvested Restricted Shares at the time of such termination of employment
will automatically become 100% vested, and (b) subject to the noncompetition
provisions set forth below, in the event of the Participant’s Retirement (as
hereinafter defined), the unvested Restricted Shares at the time of Retirement
will continue to vest following Retirement in accordance with the Vesting
Schedule. For purposes of this Agreement, the term “Retirement” means the
Participant’s termination of employment with the Company or any Subsidiary at a
time when both (A) the Participant has attained at least age 55 and (B) the sum
of the Participant’s full years of employment with the Company and its
Subsidiaries and the Participant’s age in whole years equals 65 or more.
     In the event the Participant’s employment with the Company or any
Subsidiary is terminated for any reason other than Retirement or such long-term
disability or death, the unvested Restricted Shares will be forfeited
immediately upon such termination, and the certificates (if any) representing
the unvested Restricted Shares will be canceled.

 



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision herein, immediately prior to a Change
in Control the unvested Restricted Shares will become 100% vested and the risk
of forfeiture will terminate.
     Except as otherwise provided herein, the Participant will have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote such shares and receive any dividends that may be paid thereon;
provided, however, that any additional shares of Common Stock or other
securities that the Participant may become entitled to receive pursuant to a
stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company will be subject to the same restrictions as the
Restricted Shares.
     On the date any Restricted Shares vest, the Company will automatically
withhold a number of vested Restricted Shares sufficient to satisfy the
Participant’s tax obligations with respect to such vested Restricted Shares,
unless the Participant notifies the Company that he or she will use other
arrangements to satisfy such tax obligations, which must be satisfactory to the
Company.
     Any certificates representing the Restricted Shares will be held in custody
by the Company, together with a stock power endorsed in blank by the Participant
with respect thereto, until the Restricted Shares vest in accordance with this
Agreement. In order for this Agreement to be effective, the Participant must
sign and return such stock power as directed by the Company.
     The Participant acknowledges that he or she is employed by the Company or a
Subsidiary in a capacity that will necessarily allow the Participant access to
confidential information regarding the business of the Company and its
Subsidiaries. The Participant understands that if he or she becomes engaged in
the business of a competitor of the Company or any of its Subsidiaries, it will
be inevitable that the Participant will use or disclose such confidential
information to or for the benefit of such competitor. Therefore, the Participant
agrees that for a period of two years following the date of the Participant’s
Retirement, the Participant will not directly or indirectly participate, in any
capacity, in the ownership, management, operation or control of, or have any
financial interest in, any business which is in competition with any business
conducted by the Company or any Subsidiary in the United States or Canada. In
the event that the Participant violates any of the noncompetition provisions set
forth above, (i) the Participant will promptly notify the Senior Vice President
– Human Resources of the Company of such violation; (ii) the unvested Restricted
Shares will be forfeited immediately upon the occurrence of such violation, and
the certificates (if any) representing the unvested Restricted Shares will be
canceled; and (iii) if any of the Restricted Shares that were unvested on the
first date of such violation were delivered to the Participant or were otherwise
treated as vested after such date, the Participant will pay to the Company,
immediately upon demand, an amount equal to the aggregate Market Value per Share
of the Restricted Shares that were so delivered or otherwise treated as vested,
such aggregate Market Value per Share to be determined as of the first date of
such violation.
     If any provision hereof is held to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable and the
remaining provisions hereof shall remain in full force in effect and shall not
be affected by such illegal, invalid or unenforceable provision.
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



                  ACCEPTED:       MICHAELS STORES, INC.    
 
               
 
      By:                       [Name of Participant]       Name:    
 
          Title:    
Date:
               
 
               

3



--------------------------------------------------------------------------------



 



STOCK POWER
     FOR VALUE received, the undersigned does hereby sell, assign and transfer
unto Michaels Stores, Inc. (the “Company”) that number of shares of the
Company’s common stock awarded to the undersigned pursuant to the Restricted
Stock Award Agreement with a Grant Date of ___ (the “Agreement”) that is the
subject of forfeiture under the terms of the Michaels Stores, Inc. 2005
Incentive Compensation Plan (the “Plan”) or that is transferred to the Company
in satisfaction of the tax obligations of the undersigned as provided in the
Plan and the Agreement, and the undersigned does hereby irrevocably constitute
and appoint the Secretary or Treasurer of the Company to transfer said stock on
the books of the Company, with full power of substitution in the premises.

             
Date:
           
 
           
 
      [Name of Participant]    

4



--------------------------------------------------------------------------------



 



Appreciation Rights Agreement: Performance Vested Award

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
APPRECIATION RIGHTS AGREEMENT

             
 
  Participant:        
 
           
 
  No. of Shares:        
 
           
 
  Grant Price:        
 
           
 
  Date of Grant:        
 
           
 
  Expiration Date:        
 
           

     Under the terms and conditions of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Michaels Stores, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) appreciation rights (the “Appreciation Rights”) with respect to
the number of shares of the Company’s Common Stock set forth above. The
Appreciation Rights are freestanding Appreciation Rights and are not granted in
tandem with Stock Options. Terms not defined in this Agreement have the meanings
set forth in the Plan.
     The number of shares of Common Stock to be issued to the Participant on the
exercise of the Appreciation Rights will be the number of shares of Common Stock
having an aggregate Market Value per Share on the date of exercise equal to ___%
of the aggregate Spread of the Appreciation Rights that are exercised, rounded
down to the nearest whole share[, provided, however, that the maximum Spread per
share of Common Stock may not exceed $___]. No Appreciation Rights may be
exercised except at a time when the Spread is positive.
     The term of the Appreciation Rights will commence upon the Date of Grant
and, unless earlier terminated in accordance with the provisions below, will
expire at 5:00 p.m. Dallas, Texas time on the Expiration Date set forth above.
During the term of the Appreciation Rights, the Appreciation Rights will become
vested and may be exercised in accordance with the immediately following
paragraph.
     [Insert Management Objectives to be achieved and time period in which
Management Objectives are to be achieved in order for the Appreciation Rights
(or a portion of the Appreciation Rights) to become vested.]
     Notwithstanding the vesting provisions and Expiration Date set forth above,
[(a) ]in the event the Participant’s employment with the Company or any
Subsidiary is terminated by long-term disability (as determined by the Committee
in good faith) or death, the portion of the Appreciation Rights which is
unexpired at the time of such termination of employment will automatically
become 100% vested and exercisable and will expire at 5:00 p.m. Dallas, Texas
time (i) one day prior to the fifth anniversary of such long-term disability or
(ii) one day prior to the third anniversary of death[; and (b) subject to the
noncompetition provisions set forth below, in the event of the Participant’s
Retirement (as hereinafter defined), [insert effect of Retirement]. For purposes
of this Agreement, the term “Retirement” means the Participant’s termination of
employment with the Company or any Subsidiary at a time when both (A) the
Participant has attained at least age 55 and (B) the sum of the Participant’s
full years of employment with the Company and its Subsidiaries and the
Participant’s age in whole years equals 65 or more].
     In the event the Participant’s employment with the Company or any
Subsidiary is terminated for any reason other than [Retirement or ]such
long-term disability or death, no further vesting of the Appreciation Rights
will occur after the date of such termination and the Appreciation Rights will
expire at 5:00 p.m. Dallas, Texas time on the 30th calendar day after such
termination.

 



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision herein, the Appreciation Rights shall
become 100% vested and fully exercisable immediately prior to a Change in
Control.
     The Appreciation Rights granted hereby may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution, pursuant to a qualified domestic relations order or, with the
consent of the Committee, by gifts to family members of the Participant,
including to trusts in which family members of the Participant own more than 50%
of the beneficial interests, to foundations in which family members of the
Participant or the Participant control the management of assets, to other
entities in which more than 50% of the voting interests are owned by family
members of the Participant or the Participant and to charitable organizations
described in Section 170(c) of the Code.
     [The Participant acknowledges that he or she is employed by the Company or
a Subsidiary in a capacity that will necessarily allow the Participant access to
confidential information regarding the business of the Company and its
Subsidiaries. The Participant understands that if he or she becomes engaged in
the business of a competitor of the Company or any of its Subsidiaries, it will
be inevitable that the Participant will use or disclose such confidential
information to or for the benefit of such competitor. Therefore, the Participant
agrees that for a period of two years following the date of the Participant’s
Retirement, the Participant will not directly or indirectly participate, in any
capacity, in the ownership, management, operation or control of, or have any
financial interest in, any business which is in competition with any business
conducted by the Company or any Subsidiary in the United States or Canada. In
the event that the Participant violates any of the noncompetition provisions set
forth above, (i) the Participant will promptly notify the Senior Vice President
– Human Resources of the Company of such violation; (ii) the unexpired portion
of the Appreciation Rights will expire immediately upon the occurrence of such
violation; and (iii) in the event that the Participant has exercised or
purported to exercise all or any part of the Appreciation Rights on or following
the first date of such violation, the Participant will pay to the Company,
immediately upon demand, an amount equal to the before-tax gain realized by the
Participant upon such exercise(s) or purported exercise(s).]
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

              ACCEPTED:   MICHAELS STORES, INC.    
 
           
 
  By:        
 
           
Signature of Participant
  Title:   Vice President – Treasurer and Investor Relations    

2



--------------------------------------------------------------------------------



 



Appreciation Rights Agreement: Time Vested Award

 



--------------------------------------------------------------------------------



 



MICHAELS STORES, INC.
APPRECIATION RIGHTS AGREEMENT

             
 
  Participant:        
 
           
 
  No. of Shares:        
 
           
 
  Grant Price:        
 
           
 
  Date of Grant:        
 
           
 
  Expiration Date:        
 
           

     Under the terms and conditions of the Michaels Stores, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Michaels Stores, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) appreciation rights (the “Appreciation Rights”) with respect to
the number of shares of the Company’s Common Stock set forth above. The
Appreciation Rights are freestanding Appreciation Rights and are not granted in
tandem with Stock Options. Terms not defined in this Agreement have the meanings
set forth in the Plan.
     The number of shares of Common Stock to be issued to the Participant on the
exercise of the Appreciation Rights will be the number of shares of Common Stock
having an aggregate Market Value per Share on the date of exercise equal to ___%
of the aggregate Spread of the Appreciation Rights that are exercised, rounded
down to the nearest whole share[, provided, however, that the maximum Spread per
share of Common Stock may not exceed $___]. No Appreciation Rights may be
exercised except at a time when the Spread is positive.
     The term of the Appreciation Rights will commence upon the Date of Grant
and, unless earlier terminated in accordance with the provisions below, will
expire at 5:00 p.m. Dallas, Texas time on the Expiration Date set forth above.
During the term of the Appreciation Rights, the Appreciation Rights will become
vested and may be exercised in accordance with the following schedule (the
“Vesting Schedule”):

      Portion of Appreciation Rights Exercisable   On or After
33 1/3%
  First Anniversary of Date of Grant
66 2/3%
  Second Anniversary of Date of Grant
100%
  Third Anniversary of Date of Grant

     Notwithstanding the Vesting Schedule and Expiration Date set forth above,
(a) in the event the Participant’s employment with the Company or any Subsidiary
is terminated by long-term disability (as determined by the Committee in good
faith) or death, the portion of the Appreciation Rights which is unexpired at
the time of such termination of employment will automatically become 100% vested
and exercisable and will expire at 5:00 p.m. Dallas, Texas time (i) one day
prior to the fifth anniversary of such long-term disability or (ii) one day
prior to the third anniversary of the Participant’s death; and (b) subject to
the noncompetition provisions set forth below, in the event of the Participant’s
Retirement (as hereinafter defined), the portion of the Appreciation Rights
which is unexpired at the time of Retirement will continue to vest and become
exercisable following Retirement in accordance with the Vesting Schedule and
will expire at 5:00 p.m. Dallas, Texas time on the Expiration Date set forth
above. For purposes of this Agreement, the term “Retirement” means the
Participant’s termination of employment with the Company or any Subsidiary at a
time when both (A) the Participant has attained at least age 55 and (B) the sum
of the Participant’s full years of employment with the Company and its
Subsidiaries and the Participant’s age in whole years equals 65 or more.

 



--------------------------------------------------------------------------------



 



     In the event the Participant’s employment with the Company or any
Subsidiary is terminated for any reason other than Retirement or such long-term
disability or death, no further vesting of the Appreciation Rights will occur
after the date of such termination and the Appreciation Rights will expire at
5:00 p.m. Dallas, Texas time on the 30th calendar day after such termination.
     Notwithstanding any other provision herein, the Appreciation Rights shall
become 100% vested and fully exercisable immediately prior to a Change in
Control.
     The Appreciation Rights granted hereby may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution, pursuant to a qualified domestic relations order or, with the
consent of the Committee, by gifts to family members of the Participant,
including to trusts in which family members of the Participant own more than 50%
of the beneficial interests, to foundations in which family members of the
Participant or the Participant control the management of assets, to other
entities in which more than 50% of the voting interests are owned by family
members of the Participant or the Participant and to charitable organizations
described in Section 170(c) of the Code.
     The Participant acknowledges that he or she is employed by the Company or a
Subsidiary in a capacity that will necessarily allow the Participant access to
confidential information regarding the business of the Company and its
Subsidiaries. The Participant understands that if he or she becomes engaged in
the business of a competitor of the Company or any of its Subsidiaries, it will
be inevitable that the Participant will use or disclose such confidential
information to or for the benefit of such competitor. Therefore, the Participant
agrees that for a period of two years following the date of the Participant’s
Retirement, the Participant will not directly or indirectly participate, in any
capacity, in the ownership, management, operation or control of, or have any
financial interest in, any business which is in competition with any business
conducted by the Company or any Subsidiary in the United States or Canada. In
the event that the Participant violates any of the noncompetition provisions set
forth above, (i) the Participant will promptly notify the Senior Vice President
– Human Resources of the Company of such violation; (ii) the unexpired portion
of the Appreciation Rights will expire immediately upon the occurrence of such
violation; and (iii) in the event that the Participant has exercised or
purported to exercise all or any part of the Appreciation Rights on or following
the first date of such violation, the Participant will pay to the Company,
immediately upon demand, an amount equal to the before-tax gain realized by the
Participant upon such exercise(s) or purported exercise(s).
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

              ACCEPTED:   MICHAELS STORES, INC.    
 
           
 
  By:        
 
           
Signature of Participant
  Title:   Vice President – Treasurer and Investor Relations    

2